Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (inside the blood/brain barrier; intracranial injection) in the reply filed on 1/14/2022 is acknowledged.
Claims 1-10 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 2/2/2022; 2/2/2022; 2/2/2022; 2/2/2022; 2/2/2022; 2/2/2022; 2/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1-10 as submitted 1/14/2022.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1-10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1-10 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, virus or viral particle) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 1 recites a pharmaceutical composition comprising an isolated recombinant viral particle having a genome comprising open reading frames that encode: a protein having a sequence that is at least 95% identical to SEQ ID NO: 3; a protein having a sequence that is at least 95% identical to SEQ ID NO: 4; a protein having a sequence that is at least 95% identical to SEQ ID NO: 5; a protein having a sequence that is at least 95% identical to SEQ ID NO: 6; and a protein having a sequence that is at least 95% identical to SEQ ID NO: 7, wherein the pharmaceutical composition comprises a sufficient number of isolated viral particles to provide at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery inside the blood/brain barrier by intracranial injection into a human subject. Claim 9 recites a pharmaceutical composition comprising an isolated viral particle that produces a cDNA polynucleotide when the viral particle is in a host cell, the cDNA polynucleotide comprising: a sequence that is at least 95% identical to SEQ ID NO: 8; a sequence that is at least 95% identical to SEQ ID NO: 9; a sequence that is at least 95% identical to SEQ ID NO: 10; a sequence that is at least 95% identical to SEQ ID NO: 11; and a sequence that is at least 95% identical to SEQ ID NO: 12, wherein the pharmaceutical composition comprises a sufficient number of isolated viral particles to provide at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery inside the blood/brain barrier by intracranial injection into a human subject. Claim 5 recites a pharmaceutical composition comprising an isolated viral particle that produces a cDNA polynucleotide when the viral particle is in a host cell, wherein the cDNA polynucleotide comprises: a sequence that is at least 95% identical to SEQ ID NO: 1, wherein the pharmaceutical composition comprises a sufficient number of isolated viral particles to provide at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery inside the blood/brain barrier by intracranial injection into a human subject. Claim 6 recites a pharmaceutical composition comprising an isolated viral particle comprising an RNA polynucleotide comprising a sequence that is at least 95% identical to SEQ ID NO:2, wherein the pharmaceutical composition comprises a sufficient number of isolated viral particles to provide at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery inside the blood/brain barrier by intracranial injection into a human subject.
The specification teaches wherein isolated wild type rhabdoviruses were determined to be effective at killing CNS tumour cell lines [0050]: wherein the virus may be an isolated viral particle capable of producing cDNA polynucleotide that includes a sequence according to SEQ ID NO: 1 (which reads on a sequence that is at least 95% identical to SEQ ID NO: 1) when the virus is a host cell [0052](as recited in claim 5); that includes RNA polynucleotide that includes SEQ ID NO: 2 (which reads on a sequence that is at least 95% identical to SEQ ID NO: 2) (0053)(as recited in claim 6). The specification further teaches wherein the full length genomic sequence for FMT was determined, which produces cDNA SEQ ID NO: 1 ([0140]) and the RNA polynucleotide of FMT is SEQ ID NO: 2 [0140]. Additional ORFs present in the virus have not yet been identified, wherein the sequences of the corresponding proteins are shown in SEQ ID NO:s 3-7 (which read on sequences at least 95% or 99% identical to SEQ ID NOs: 3-7) (Table 2)(as recited in claims 1, 2); encoded by SEQ ID NO:s 8-12 (which read on sequences at least 95% identical to SEQ ID NOs: 8-12)([00143])(as recited in claim 3).
It is known in the art that rhabdovirus is a single strand RNA virus; that has genomic RNA (See Banerjee et al., “Transcription and Replication of Rhabdoviruses,” Microbiological Reviews. Vol. 51, No. 1: 66-87 (1987))(See PTO-892: Notice of References Cited)) teaching that rhabdoviruses belong to the special class of viruses whose linear single-strand genome ribonucleic acid (RNA)(for example instant SEQ ID NO: 2) is of negative polarity, their genome RNA is noninfectious and complementary to functional, virus-specific, positive sense messenger mRNAs (p. 66)). Further, applicant's own specification teaches wherein SEQ ID NO: 1 is cDNA produced (or interpreted as capable of being produced) by the FMT rhabdovirus (Table 2).
Further, applicant's own specification also teaches that SEQ ID NO: 3 is encoded by SEQ ID NO: 8 (i.e. the encoding sequence of positions 206 to 14-44 of SEO ID NO: 1), and similarly for SEQ ID NOs: 4-7 (encoded by SEQ ID NOs: 9-12).
Thus the viral particles as recited in claims 1-10 are considered to read upon isolated wild type naturally occurring rhabdovirus (FMT) as disclosed in the specification.
Thus, the claimed product of viral particle is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 1-10 read on naturally occurring viral particle and does not show a difference in characteristics between the claimed viral particle and naturally occurring viral particle. Thus the claims also read upon naturally occurring viral particle, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of viral particle is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring viral particle, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ).
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
In this case, the instant specification does not provide support for what elements constitute formulations “for direct delivery inside the blood/brain barrier by intracranial injection into a human subject”. Rather, the specification merely includes a recitation “for direct delivery to the central nervous system, outside the blood/brain barrier and/or inside the blood/brain barrier by intrathecal, intracranial or intravenous injection into a human subject” [0019-0025], the language of which appears to be merely imported into the claims. In the absence of specific required components in such formulations, the additional elements are interpreted to read upon common excipients such as water, or additional judicial exception such as water. There is no apparent evidence that such a component changes the structure or function of the virus.
As to claims 1, 5, 6, the claims also merely read on an amount of infectious particles as disclosed (wherein a number form plaque units). Farther, if is noted that the instant specification does not expressly define or limit the terms “pharmaceutical composition” or the claimed formulations (“formulated for direct delivery inside the blood/brain barrier by intracranial injection into a human subject”). Thus the composition reads upon virus and any commonly known or used carrier, such as water. Thus the claims do not contain specific limitations other than what is well-understood, routine, conventional activity in the field (See MPEP 2106.04(d)). As to the term “recombinant”, if is noted that the word is not considered to on its own distinguish a viral particle from a naturally occurring viral particle (See MPEP 2113:1. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS). For example, a sequence of amino acids or peptide produced either recombinantly or naturally still recites the same sequence of amine acids. Thus, the instant claims are interpreted openly according to broadest reasonable interpretation, and as also reading on merely a number of naturally occurring viral particles.
With respect to claim 14, it is noted that applicant's own specification teaches wherein the disclosed cDNA sequences includes promoters (Table 2, third column).
Therefore, claims 1-10 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10772951. 
See claims 1-10 as submitted 1/14/2022.
Claims 1-19 of U.S. Patent No. 10772951 recite a pharmaceutical composition comprising an isolated recombinant viral particle having a genome comprising open reading frames that encode: a protein having a sequence that is at least 95% identical to SEQ ID NO: 3; a protein having a sequence that is at least 95% identical to SEQ ID NO: 4; a protein having a sequence that is at least 95% identical to SEQ ID NO: 5; a protein having a sequence that is at least 95% identical to SEQ ID NO: 6; a protein having a sequence that is at least 95% identical to SEQ ID NO: 7; and at least one heterologous protein, wherein the pharmaceutical composition comprises at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery to the central nervous system, outside the blood/brain barrier and/or inside the blood/brain barrier by intrathecal, intracranial or intravenous injection into a human subject; a pharmaceutical composition comprising an isolated viral particle that produces a cDNA polynucleotide when the viral particle is in a host cell, the cDNA polynucleotide comprising: a sequence that is at least 95% identical to SEQ ID NO: 8; a sequence that is at least 95% identical to SEQ ID NO: 9; a sequence that is at least 95% identical to SEQ ID NO: 10; a sequence that is at least 95% identical to SEQ ID NO: 11; a sequence that is at least 95% identical to SEQ ID NO: 12; and a sequence that encodes at least one heterologous protein, wherein the pharmaceutical composition comprises at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery to the central nervous system, outside the blood/brain barrier and/or inside the blood/brain barrier by intrathecal, intracranial or intravenous injection into a human subject; a pharmaceutical composition comprising an isolated viral particle that produces a cDNA polynucleotide when the viral particle is in a host cell, wherein the cDNA polynucleotide comprises: (i) a sequence that is at least 95% identical to SEQ ID NO: 1 and (ii) a sequence that encodes at least one heterologous protein, wherein the pharmaceutical composition comprises at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery to the central nervous system, outside the blood/brain barrier and/or inside the blood/brain barrier by intrathecal, intracranial or intravenous injection into a human subject; a pharmaceutical composition comprising an isolated viral particle comprising an RNA polynucleotide comprising (i) a sequence that is at least 95% identical to SEQ ID NO:2 and (ii) a sequence that encodes at least one heterologous protein, wherein the pharmaceutical composition comprises at least 1e5 plaque forming units (pfu) of the viral particles and is formulated for direct delivery to the central nervous system, outside the blood/brain barrier and/or inside the blood/brain barrier by intrathecal, intracranial or intravenous injection into a human subject; an isolated recombinant viral particle having a genome comprising open reading frames that encode: a protein having a sequence that is at least 95% identical to SEQ ID NO: 3; a protein having a sequence that is at least 95% identical to SEQ ID NO: 4; a protein having a sequence that is at least 95% identical to SEQ ID NO: 5; a protein having a sequence that is at least 95% identical to SEQ ID NO: 6; a protein having a sequence that is at least 95% identical to SEQ ID NO: 7; and at least one heterologous protein; an isolated recombinant viral particle that produces a cDNA polynucleotide when the viral particle is in a host cell, the cDNA polynucleotide comprising: a sequence that is at least 95% identical to SEQ ID NO: 8; a sequence that is at least 95% identical to SEQ ID NO: 9; a sequence that is at least 95% identical to SEQ ID NO: 10; a sequence that is at least 95% identical to SEQ ID NO: 11; a sequence that is at least 95% identical to SEQ ID NO: 12; and a sequence that encodes at least one heterologous protein; an isolated viral particle that produced a cDNA polynucleotide when the viral particle is in a host cell, wherein the cDNA polynucleotide comprises: (i) a sequence that is at least 95% identical to SEQ ID NO: 1 and (ii) a sequence that encodes at least one heterologous protein; an isolated viral particle comprising an RNA polynucleotide comprising: (i) a sequence that is at least 95% identical to SEQ ID NO: 2 and (ii) a sequence that encodes at least one heterologous protein. 
It is noted instant SEQ ID NOs: 1-12 have 100% identity with SEQ ID NOs: 1-12 of claims 1-19 of U.S. Patent No. 10772951 (See Results 3, 4 of STIC Sequence Search Result 20220126_111014_us-17-020-490-1_copy_3000_9000.align45.rnpbm; Result 3 of STIC Sequence Search Result 20220124_222942_us-17-020-490-3.rapbm; Result 3 of STIC Sequence Search Result 20220124_222942_us-17-020-490-4.rapbm; Result 3 of STIC Sequence Search Result 20220124_222942_us-17-020-490-5.rapbm; Result 3 of STIC Sequence Search Result 20220124_222942_us-17-020-490-6.rapbm; Result 3 of STIC Sequence Search Result 20220124_222942_us-17-020-490-7.rapbm; Result 2 of STIC Sequence Search Result 20220124_222949_us-17-020-490-8.rnpbm; Result 2 of STIC Sequence Search Result 20220124_222949_us-17-020-490-9.rnpbm; Result 2 of STIC Sequence Search Result 20220124_222949_us-17-020-490-10.rnpbm; Result 2 of STIC Sequence Search Result 20220124_222949_us-17-020-490-11.rnpbm; Result 2 of STIC Sequence Search Result 20220124_222949_us-17-020-490-12.rnpbm, all in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-10 and claims 1-19 of U.S. Patent No. 10772951 recite viral particles comprising frames encoding SEQ ID NOs: 3-7; nucleotides comprising SEQ ID NOs: 8-12; SEQ ID NOs: 1, 2. The patented subgenus claims (i.e., particles as claimed with heterologous protein) anticipate the instant genus claims (i.e., particles as claimed), and a patent to the instant genus claims would, necessarily, extend the rights of the already patented sub-genus claims should the instant genus claims issue as a patent.

5. Claims 1, 2, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9364532. 
See claims 1, 2, 7 as submitted 1/14/2022.
Claims 1-8 of U.S. Patent No. 9364532 recite a method for inducing an immunogenic response in a patient, the method comprising administering to the patient an isolated viral particle having a genome comprising open reading frames that encode: a protein comprising SEQ ID NO: 3; a protein comprising SEQ ID NO: 4; a protein comprising SEQ ID NO: 5; a protein comprising SEQ ID NO: 6; and a protein comprising SEQ ID NO: 7; wherein the isolated viral particle is administered directly inside the blood/brain barrier; wherein the isolated viral particle is administered to the patient via intracranial injection.
It is noted instant SEQ ID NOs: 3-7 have 100% identity with SEQ ID NOs: 3-7 of claims 1-8 of U.S. Patent No. 9364532 (See Result 1 of STIC Sequence Search Result 20220124_222942_us-17-020-490-3.rapbm; Result 1 of STIC Sequence Search Result 20220124_222942_us-17-020-490-4.rapbm; Result 1 of STIC Sequence Search Result 20220124_222942_us-17-020-490-5.rapbm; Result 1 of STIC Sequence Search Result 20220124_222942_us-17-020-490-6.rapbm; Result 1 of STIC Sequence Search Result 20220124_222942_us-17-020-490-7.rapbm, all in SCORE).
It is also noted a method of using a product renders the product obvious.
As to the numbers of viral particles, such a parameter is interpreted as that determined by routine optimization according to one of ordinary skill in the art in view of claims 1-8 of U.S. Patent No. 9364532 (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1, 2, 7 and claims 1-8 of U.S. Patent No. 9364532 recite isolated viral particle having a genome comprising open reading frames that encode: a protein comprising SEQ ID NO: 3; a protein comprising SEQ ID NO: 4; a protein comprising SEQ ID NO: 5; a protein comprising SEQ ID NO: 6; and a protein comprising SEQ ID NO: 7; wherein the isolated viral particle is administered directly inside the blood/brain barrier; wherein the isolated viral particle is administered to the patient via intracranial injection.

6. Claims 1, 2, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52, 53 of copending Application No. 17/045753.
See claims 1, 2, 7 as submitted 1/14/2022.
Claims 1, 2, 4-10, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52, 53 of copending Application No. 17/045753 recite Farmington virus and method of enhancing immune response comprising administering Farmington virus; wherein cancer is glioblastoma.
It is noted instant SEQ ID NOs: 3-7 have 100% identity with SEQ ID NOs: 3-7 of claims 1, 2, 4-10, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52, 53 of copending Application No. 17/045753 (See Result 5 of STIC Sequence Search Result 20220124_222942_us-17-020-490-3.rapbm; Result 5 of STIC Sequence Search Result 20220124_222942_us-17-020-490-4.rapbm; Result 5 of STIC Sequence Search Result 20220124_222942_us-17-020-490-5.rapbm; Result 5 of STIC Sequence Search Result 20220124_222942_us-17-020-490-6.rapbm; Result 5 of STIC Sequence Search Result 20220124_222942_us-17-020-490-7.rapbm, all in SCORE).
It is also noted a method of using a product renders the product obvious.
As to the numbers of viral particles, such a parameter is interpreted as that determined by routine optimization according to one of ordinary skill in the art in view of claims 1, 2, 4-10, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52, 53 of copending Application No. 17/045753 (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
As to formulation, as the instant claims do not recite any particular elements to a carrier, such language is interpreted as a statement of intended use (See MPEP 2111.02: II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE: The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); … To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).
This is a provisional nonstatutory double patenting rejection.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Stojdl et al. (US20110052539)(See PTO-892: Notice of References Cited) teaches: rhabdovirus, including Farmington [0009]; as anticancer therapeutics [0008]; glioblastoma cell line [0035].
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648